PER CURIAM.
Dorothy D. Hatchett appeals the district court’s order granting Appellee’s Motion to Dismiss, or in the alternative, Motion for Summary Judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Hatchett v. Potter, No. CA-00-461 (E.D.Va. Dec. 7, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.